Mr. Justice Scholfield delivered the opinion of the court, Abstract of the Decision. Brokers, § 67*—when consideration for note given for commissions fails. Where a purchase of land of real estate agents under an earnest money contract gave his note to the agents for their commissions and also gave a note to the agents’ principal as the first payment, and under the provisions of the contract the principal forfeited the contract for failure to pay the balance due on the latter note, held that the consideration for the note given to the agents failed and that the agents could not maintain an action therein, it appearing that the agents were not entitled to a commission under their contract with their principal until a cash payment had been made and the deed delivered.